Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 - 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 2006/0184169 A1) in view of Riccione (US 2014/0276815 A1).

Regarding claim 2, Stevens discloses a method for attaching an external bone fixation system to one or more bones in a lower limb of a patient (Abstract, Fig. 8), the method comprising: 
positioning a first semi-circular external fixation member over the lower limb at a first location (Fig. 2a shows a first fixation member ref. 16 positioned over the bone); 
sliding a second semi-circular external fixation member (ref. 16b, Fig. 8) along four shafts attached to the first external fixation member (the shafts are affixed to the fixation members via threaded ends and nuts as shown in Fig. 8), to position the second external fixation member over the lower limb at a second location (Fig. 8); and
attaching a first bone pin attachment member (Fig. 8, ref. 20) coupled with the first external fixation member (Fig. 8) with a first bone pin extending out of a first bone in the lower limb (Fig. 8, ref. 12).  

Stevens is silent regarding the limitation that the shaft extend through central openings of four ball collet assemblies attached to the second external fixation member and tightening the four ball collet assemblies attached to the second external fixation member to fix the ball collet assemblies immovably to the four shafts, thus locking positions of the first external fixation member, the second external fixation member and the four shafts, relative to one another
Riccione teaches an external bone fixation system comprising a ball collet (paragraph [0028], refs. 14, 18, 32, 44, 16, 28) configured to be attached to a fixation member (Fig. 1, ref. 12) and a shaft (Fig. 1, ref. 20). Riccione teaches that the ball collets allow for adjustment of the angle between the fixation member and the shaft (paragraph [0015]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one end of the connection portion between the shafts and a fixation member of Stevens with the ball collets of Riccione such that the clamp ref. 14 of the ball collet is directed attached to the fixation member and the shaft is inserted through ball ref. 28 for the purpose of an increased amount of angulation between the shafts and fixation members. 
Regarding claim 3, Stevens in view of Riccione discloses the method of claim 2, further comprising twisting the first external fixation member, relative to the second external fixation member, by bending the four shafts at four hinges in the shafts, wherein each of the four shafts includes one of the four hinges (as shown in Fig. 8, the shafts have a hinge located on the ends, and in view of Riccione on one end, thus are bent at those hinges).  

Regarding claim 4, Stevens in view of Riccione discloses the method of claim 2, except for further comprising straightening the four shafts via hinges located on the four shafts, before sliding the second external fixation member from a first position, in which it is located between the four hinges and the first external fixation member, to a second position, in which the hinges are located between the first and second external fixation members.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method the method of Stevens since one would begin with straights shaft then, once the system is coupled, the shaft would be bent to achieve the required orientation between the fixation members and the long bone. 

Regarding claim 5, Stevens in view of Riccione discloses the method of claim 2, wherein sliding the second external fixation member along the four shafts comprises expanding the external bone fixation from a collapsed configuration to an expanded configuration by straightening the four shafts at four hinges (paragraph [0007] discloses adjusting the system to increase a limb length, which would be done by straightening the struts to increase the distance between the fixation members).  

Regarding claim 6, Stevens in view of Riccione discloses the method of claim 2, wherein sliding the second external fixation member along the four shafts comprises sliding the second external fixation member until it contacts four stop members attached to ends of the four shafts (the change in diameter between the threaded end of the shaft and that located on the opposite surface of the fixation member is considered to be the stop).  

Regarding claim 7, Stevens in view of Riccione discloses the method of claim 2, further comprising attaching a second bone pin attachment member coupled with the first external fixation member with a second bone pin extending out of the first bone or a second bone in the lower limb (Fig. 8 shows multiple bone pins).  

Regarding claim 8, Stevens in view of Riccione discloses the method of claim 2, further comprising attaching a second bone pin attachment member coupled with the second external fixation member with a second bone pin extending out of the first bone or a second bone in the lower limb (Fig. 8 shows bone pins attached on each of the fixation members).  

Regarding claim 9, Stevens in view of Riccione discloses the method of claim 2, wherein tightening each of the four ball collet assemblies over each of the four shafts comprises tightening only one screw of each of the four ball collet assemblies (Riccione, ref. 44).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773